DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention-I (claims 1-16 and 20) directed to beam failure detection in an inactive state in the reply filed on 09/14/2022 is acknowledged. The non-elected invention-II directed to resources QCLed (Claims 17-19) are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 14 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US 2020/0197821, “Cirik”) in view of Matsumura et al. (US 2022/0006690, “Matsumura”).
Examiner’s note: in what follows, references are drawn to Cirik unless otherwise mentioned.
Cirik discloses “Beam Management for Cells in Wireless Communications” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method for beam failure recovery in a communication network, the method comprising: 
detecting a beam failure based on a downlink transmission at a user equipment (UE) in an inactive state ([0434] “The wireless device (e.g., a MAC entity of the wireless device) may detect the beam failure during an inactive state (e.g., an offDuration 3010) of the DRX cycle.”, and Fig. 30 “Beam failure detection; BFRQ triggered” during the offDuration 3010. Note that Cirik does not specifically describe about a beam failure on a downlink. This will be discussed in view of Matsumura.); and 
performing a beam failure recovery (BFR) procedure at the UE in the inactive state based on detecting the beam failure ([0435] “The one or more BFRQ transmission occasions may comprise a first subset of the one or more BFRQ transmission occasions and a second subset of the one or more BFRQ transmission occasions. … The second subset of the one or more BFRQ transmission occasions may occur during an inactive state (e.g., a BFRQ transmission occasion 3051).”, and Fig. 30 “BFRQ transmission occasion 3051” during the offDuration 3010.).
It is noted that while disclosing BFD in an inactive state, Cirik does not specifically teach about a beam failure on a downlink transmission. It, however, had been known in the art before the effective date of the instant application as shown Matsumura as follows;
a beam failure based on a downlink transmission ([Matsumura, 031] “beam failure detection may be performed on the basis of a Physical Downlink Control Channel (PDCCH)”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Cirik by using the features of Matsumura in order to effectively control operation such as a BFRQ report such that “to provide a user terminal and a radio communication method capable of appropriately controlling communication even in a case where a BFR procedure is performed” [Matsumura, 0009]. 

Regarding claim 20, it is a device claim corresponding to the method claim 1, except the limitations “a transceiver configured to access a communication network” (See Fig. 3; 110 “Wireless Device” and 310 “Communication Interface(s)”); and “a device controller configured to control the transceiver” (See Fig. 3; 314 “Processor”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

With respect to dependent claims:
Regarding claim 2, the method of claim 1, wherein: the downlink transmission comprises a reference signal ([Matsumura, 0031] “A BFD-RS may be expected to be Quasi-Co-Location (QCL) with a DMRS of a PDCCH monitored by the UE.”); and detecting the beam failure comprises measuring the reference signal ([Matsumura, 0030] “a Block Error Rate (BLER) is less than a threshold value for all of configured BFD-RS resource configurations (BFD-RSs).”). 

Regarding claim 3, the method of claim 2, wherein the reference signal comprises a synchronization signal block ([Matsumura, 0027] “The RS may be at least one of a Synchronization Signal Block (SSB)”).

Regarding claim 4, the method of claim 2, wherein the reference signal comprises a channel state information reference signal ([Matsumura, 0027] “The RS may be at least one of a Synchronization Signal Block (SSB) or a Channel State Information RS (CSI-RS).”).

Regarding claim 5, the method of claim 1, wherein detecting the beam failure comprises detecting the beam failure based on a beam failure measurement configuration ([Matsumura, 0030] “the UE may detect occurrence of a beam failure in a case where a Block Error Rate (BLER) is less than a threshold value for all of configured BFD-RS resource configurations (BFD-RSs).”).

Regarding claim 6, the method of claim 5, further comprising receiving the beam failure measurement configuration at the UE ([Matsumura, 0026] “the UE performs measurement based on a Reference Signal (RS) resource transmitted by using two beams.”).

Regarding claim 7, the method of claim 5, wherein the UE receives the beam failure measurement configuration based on a preconfigured uplink resources (PUR) response ([Matsumura, 0034] “Information related to a BFD-RS (for example, an RS index, a resource, number, number of ports, precoding, or the like), information related to beam failure detection (BFD) (for example, the above-described threshold value), or the like may be configured to (notified to) the UE by using higher layer signaling, or the like.”, and [Matsumura, 0035] “higher layer signaling may be, for example, any one of Radio Resource Control (RRC) signaling, Medium Access Control (MAC) signaling, broadcast information, or the like”).

Regarding claim 8, the method of claim 5, wherein the UE receives the beam failure measurement configuration based on a system information block (SIB) transmission ([Matsumura, 0036] “For MAC signaling, for example, a MAC Control Element (MAC CE), a MAC Protocol Data Unit (PDU), or the like may be used. The broadcast information may be, for example, a Master Information Block (MIB), a System Information Block (SIB)”).

Regarding claim 9, the method of claim 5, wherein the UE is preconfigured with at least a portion of the beam failure measurement configuration in a connected state ([0434 and Fig. 30] “A MAC entity of the wireless device may determine the beam failure during the inactive state of the DRX cycle, for example, if a lower layer (e.g., a PHY layer) of the wireless device receives an RS associated with the second downlink BWP of the second cell during the onDuration 3000”).

Regarding claim 10, the method of claim 5, wherein detecting the beam failure comprises: switching one or more beams based on the beam failure measurement configuration ([Matsumura, 0030 and Fig. 1] “In Step S103, for beam recovery, the UE starts a search for a new candidate beam to be newly used for communication.”); and measuring the one or more beams based on the beam failure measurement configuration ([Matsumura, 0030 and Fig. 1] “By measuring a given RS, the UE may select a new candidate beam corresponding to the RS.”).

Regarding claim 14, the method of claim 1, wherein performing the BFR procedure comprises: transmitting a contention free beam recovery request; and providing the UE a configuration for a physical random access channel (PRACH) transmission ([0164] “The wireless device may select the at least one CSI-RS and/or select a random access preamble corresponding to the at least one CSI-RS, for example, if a base station configures a wireless device with one or more contention free PRACH resources associated with CSI-RSs”).

Claim(s) 15 rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US 2020/0197821, “Cirik”) in view of Matsumura et al. (US 2022/0006690, “Matsumura”) and further in view of Jiang et al. (US 2021/0329577, “Jiang”).
Examiner’s note: in what follows, references are drawn to Cirik unless otherwise mentioned.
Regarding claim 15, it is noted that while disclosing BFD in an inactive state, Cirik does not specifically teach about QCL relationship between TCI and a SSB. It, however, had been known in the art before the effective date of the instant application as shown Jiang as follows;
the method of claim 1, wherein a first transmission control indicator (TCI) state of a physical downlink shared channel (PDSCH) reception for a preconfigured uplink resources (PUR) occasion is quasi-colocated (QCLed) with a synchronization signal block (SSB) index used for a QCL relation for a physical downlink control channel (PDCCH) reception ([Jiang, 0225] “in the case of receiving the PDSCH, when the PDCCH does not indicate the TCI status, the UE assumes that the SSBs in the second SSB set quasi-colocated with the DRMS antenna port of the PDSCH are identical to PDCCHs associated with the PDSCH; or, a PDCCH associated with the PDSCH indicates the TCI state of the PDSCH”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Cirik by using the features of Jiang in order to achieve reliable communications in sharing spectrum resources such that “a device needs to determine that a channel is not occupied by another device in a channel access” [Jiang, 0007]. 

Claim(s) 16 rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US 2020/0197821, “Cirik”) in view of Matsumura et al. (US 2022/0006690, “Matsumura”) and Jiang et al. (US 2021/0329577, “Jiang”), and further in view of Huang et al. (US 2019/0342907, “Huang”).
Examiner’s note: in what follows, references are drawn to Cirik unless otherwise mentioned.
Regarding claim 16, it is noted that while disclosing BFD in an inactive state, Cirik does not specifically teach about QCL relationship between TCI and a SSB based on a delay. It, however, had been known in the art before the effective date of the instant application as shown Huang as follows;
the method of claim 15, wherein the first TCI state is QCLed with the SSB index based on a delay between the PDSCH reception and a PDCCH reception for a PUR response for the PUR occasion ([Huang, 0433] “the UE may assume that the antenna ports of one DM-RS port group of PDSCH of a serving cell are spatially quasi co-located with the SSB determined in the initial access procedure with respect to Doppler shift, Doppler spread, average delay, delay spread, spatial Rx parameters, where applicable.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Cirik by using the features of Huang in order to achieve reliable communications in sharing spectrum resources such that “the method includes the UE being configured with a first DL (Downlink) BWP (Bandwidth Part) and a second DL BWP. The method also includes the UE receiving and/or monitoring a DCI (Downlink Control Information) in a scheduling CORESET (Control Resource Set) in the first DL BWP” [Huang, 0005]. 

Allowable Subject Matter
Claims 11-13 objected to as being dependent upon a rejected base claim, but be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number and email address are as follows; 571-272-5009, harry.kim2@uspto.gov.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411